Citation Nr: 1714243	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  10-30 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for posttraumatic stress disorder (PTSD), also claimed as military sexual trauma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to April 1994.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

This case was originally before the Board in November 2015 when an increased rating claim for the Veteran's service-connected chronic adjustment disorder was granted for a portion of the appeal period and an increased rating claim for left ear hearing loss and a service connection claim for right ear hearing loss were remanded for further development.  The case was once again before the Board in October 2016 when the Veteran's increased rating claim for left ear hearing loss and service connection claim for right ear hearing loss were remanded for further development.  

The Board further notes that it appears the RO granted the Veteran's service connection claim for right ear hearing loss, as the Veteran's claim was recharacterized on the most recent November 2016 supplemental statement of the case (SSOC) to be one for an increased rating for bilateral hearing loss.  However, it does not appear that a rating decision was issued to effectuate this grant of right ear hearing loss.  As such, the Board will initially address the Veteran's service connection claim for right ear hearing loss and then adjudicate her increased rating claim for bilateral hearing loss. 

The Board notes that the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for PTSD, also claimed as military sexual trauma has been included in the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1998), and will be addressed in the remand below.     

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  
The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for PTSD, also claimed as military sexual trauma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  Right ear hearing loss is as likely as not to have had its onset in the Veteran's service or to otherwise be casually related to her active service.

2.  Throughout the rating period on appeal, the Veteran's bilateral hearing loss was manifested by hearing impairment corresponding to no higher than an auditory acuity of Level I in each ear.  

CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).

2.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  
Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has referenced no such records and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, a copy of the Social Security Administration (SSA) grant of disability benefits based on disabilities unrelated to hearing loss, VA examination reports, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded VA examinations for her hearing loss in April 2006, November 2007, June 2009 and April 2016.  The duty to assist does not require that a claim be remanded solely because of the passage of time as an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's hearing loss since the most recent VA examination.  The Veteran and her representative have not made such allegations.  The Board finds the examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran (including eliciting a history from her), and provided the information necessary to evaluate her disability under the applicable rating criteria.

With respect to her service connection claim for right ear hearing loss, in light of the favorable decision to grant the claim, any deficiency as to VA's duties to notify and assist is harmless error.  The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran asserts that her right ear hearing loss is the result of noise exposure in service.  The Board notes that the Veteran has already been service-connected for tinnitus and left ear hearing loss based on in-service noise exposure.  As such, in-service acoustic trauma is conceded.

Post-service medical records document complaints of right ear hearing loss.  Although a more recent April 2016 VA audiological examination reflects normal hearing for VA purposes in the right ear, a June 2009 VA audiological examination reflects hearing loss for VA purposes.  38 C.F.R. § 3.385 (2016).  As the Veteran had a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability was satisfied.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  An October 2016 VA examiner noted that it was as least as likely as not that the Veteran's right ear hearing loss was the result of military service. 

In light of the Veteran's conceded noise exposure in service, and the fact that she has already been awarded service-connection for tinnitus and left ear hearing loss based on in-service noise exposure, the positive October 2016 medical opinion, and a current diagnosis, the Veteran will be granted the benefit of the doubt.  The claim for right ear hearing loss is granted. 

III.  Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  
Although a November 2016 SSOC (on remand) addressed entitlement to a compensable rating for bilateral hearing loss, a rating decision granting service connection for right ear hearing loss was not issued.  Nevertheless, the Board has now granted service connection for right ear hearing loss.  The Board notes that the rating criteria for hearing loss is adjusted when only one ear is service-connected 38 C.F.R. § 4.85(f).  The Board will now consider both ears when adjudicating the Veteran's increased rating claim. 

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment. 38 C.F.R. § 4.85 (2016).  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  

Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86 (2016).  Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

The Veteran underwent an April 2006 audiological examination.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
25
25
LEFT
25
30
35
25
20

Her puretone average for the right ear was 26 dB; her puretone average for the left ear was 28 dB.  38 C.F.R. § 4.85(d) (2016).  Speech recognition was 94 percent in the right ear and 96 percent in the left ear. 

Applying the findings of the examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for bilateral hearing loss have not been met.  Considering that the Veteran's right ear manifested an average puretone threshold of 26 db, with a 94 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows her right ear hearing loss was Level I impairment.  With respect to her left ear, considering her left ear manifested an average puretone threshold of 28 db, with an 96 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows her left ear hearing loss to be Level I impairment.  Applying these results to Table VII, a noncompensable evaluation is assigned. 

The Veteran underwent another audiological examination in November 2007.  The examination revealed the following puretone thresholds, in decibels:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
15
LEFT
20
25
25
25
20

Her puretone average for the right ear was 22.5 dB; her puretone average for the left ear was 23.75 dB.  38 C.F.R. § 4.85(d) (2016).  Speech recognition was 94 percent in the right ear and left ear. 

Applying the findings of the examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for bilateral hearing loss have not been met.  Considering that the Veteran's right ear manifested an average puretone threshold of 22.5 db, with a 94 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows her right ear hearing loss was Level I impairment.  With respect to her left ear, considering her left ear manifested an average puretone threshold of 23.75 db, with an 94 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows her left ear hearing loss to be Level I impairment.  Applying these results to Table VII, a noncompensable evaluation is assigned. 

The Veteran underwent another audiological examination in June 2009.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
30
30
LEFT
20
25
35
30
30

Her puretone average for the right ear was 30 dB; her puretone average for the left ear was 30 dB.  38 C.F.R. § 4.85(d) (2016).  Speech recognition was 96 percent in the right ear and 94 percent in the left ear. 

Applying the findings of the examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for bilateral hearing loss have not been met.  Considering that the Veteran's right ear manifested an average puretone threshold of 30 db, with a 96 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows her right ear hearing loss was Level I impairment.  With respect to her left ear, considering her left ear manifested an average puretone threshold of 30 db, with an 94 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows her left ear hearing loss to be Level I impairment.  Applying these results to Table VII, a noncompensable evaluation is assigned. 

The Veteran underwent another audiological examination in April 2016.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
25
25
LEFT
20
25
30
25
25
Her puretone average for the right ear was 26 dB; her puretone average for the left ear was 26 dB.  38 C.F.R. § 4.85(d) (2016).  Speech recognition was 94 percent in the right ear and left ear. 

Applying the findings of the examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for bilateral hearing loss have not been met.  Considering that the Veteran's right ear  and left ear manifested an average puretone threshold of 26 db, with a 94 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows both her right ear and left ear hearing loss was Level I impairment.  Applying these results to Table VII, a noncompensable evaluation is assigned. 

VA treatment records reflect that the Veteran had been fitted for, and provided with, hearing aids.  The Board is limited in evaluating hearing loss to the mechanical application of the rating schedule under the specified testing methods.  For example, any impact of the hearing loss on the Veteran's daily life cannot be accounted for outside the rating tables of 38 C.F.R. § 4.85.  The noncompensable evaluation assigned for her bilateral hearing loss accurately reflects her disability picture as contemplated under the VA rating criteria throughout the rating period on appeal. 

Throughout the period on appeal, the manifestations of the service-connected bilateral hearing loss disability did not equate with, or more nearly approximate, the criteria for a compensable rating.  The Board finds that a preponderance of the evidence is against a finding that the service-connected bilateral hearing loss disability warranted a compensable rating during the period on appeal. 

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The April 2006 VA examiner noted that situations of difficulty include difficulty hearing general conversational speech and that the Veteran has to have information repeated.  In the November 2007 VA examination report it was noted that the Veteran had an increased difficulty understanding certain sounds and that she reported often misunderstanding what is being said. At her June 2009 VA examination she reported difficulty hearing in background noise or with more than one person talking.  She stated that she has to ask others to repeat themselves.  The April 2016 VA examiner noted reports by the Veteran of making a lot of mistakes because she does not hear what is being said.  The Veteran indicated that, if she is able to see the person, she can follow the conversation but that, if she is unable to see the person's face, she has difficulty following the conversation.  The Veteran reported that she had stopped going to church because she misses "bits and pieces" of what the minister is saying. 

The Board finds these comments are sufficient to comply with the applicable VA policies.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiologist's indication in report that Veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities).  Additionally, the Board has considered lay statements from the Veteran attesting to the impact of her hearing loss.  The Board finds that the functional effects of the Veteran's bilateral hearing loss disability are adequately addressed by the record.

The Board is sympathetic to the Veteran's position that a higher rating is warranted for her service-connected bilateral hearing loss.  However, while the Veteran may have had some problems with her hearing, the audiometric examination results, as compared to the rating criteria, did not warrant a compensable rating during the period on appeal.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable schedular rating for bilateral hearing loss.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

With respect to her increased rating claim, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 was warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, however, the Veteran is already receiving TDIU (a total 100 percent rating) since February 2009.


ORDER

Service connection for right ear hearing loss is granted.

A compensable rating for bilateral hearing loss is denied.


REMAND

In a February 2016 rating decision, the Veteran's claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for PTSD, also claimed as military sexual trauma, was denied.  In a May 2016 statement, the Veteran expressed disagreement with the February 2016 rating decision.   

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26 (2016).  Thus, remand for issuance of a SOC on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

A statement of the case, containing all applicable laws and regulations, on the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for PTSD, also claimed as military sexual trauma must be issued.  The Veteran should be advised of the time period in which to perfect her appeal.  Only if the Veteran perfects an appeal of this issue within the applicable time period should this claim be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


